Name: Commission Regulation (EEC) No 1061/81 of 21 April 1981 establishing the standard average values for customs purposes of citrus fruits and apples and pears
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 4. 81 Official Journal of the European Communities No L 111 / 15 COMMISSION REGULATION (EEC) No 1061 /81 of 21 April 1981 establishing the standard average values (or customs purposes of citrus fruits and apples and pears 1570/70 and (EEC) No 1641 /75 to the elements communicated to the Commission in accordance with Article 4 ( 1 ) of Regulation (EEC) No 1570/70 and Article 4 ( 1 ) of Regulation (EEC) No 1641 /75 that the standard average values should be fixed as shown in the Annex to this Regulation , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1570/70 of 3 August 1970 establishing a system of standard average values for citrus fruits ( J ), as last amended by Regulation (EEC) No 223/78 (2), and in particular Article 2 thereof, Having regard to Commission Regulation (EEC) No 1641 /75 of 27 June 1975 establishing a system of standard average values for the determination of the value for customs purposes of apples and pears (3), as amended by Regulation (EEC) No 224/78 (4), and in particular Article 2 thereof, Whereas it follows from the application of the notes and criteria laid down by Regulations (EEC) No The standard average values provided for in Article 2 ( 1 ) of Regulation (EEC) No 1570/70 and in Article 2 ( 1 ) of Regulation (EEC) No 1641 /75 shall be as shown in the tables in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 24 April 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 April 1981 . For the Commission Karl-Heinz NARJES Member of the Commission (!) OJ No L 171 , 4 . 8 . 1970 , p . 10 . (2) OJ No L 32, 3 . 2. 1978 , p . 7 . (3 ) OJ No L 165, 28 . 6 . 1975, p . 45 . (4 ) OJ No L 32, 3 . 2 . 1978 , p . 10 . No L 111 / 16 Official Journal of the European Communities 23 . 4 . 81 ANNEX Table I : Citrus fruits DescriptionCode Description Amount of standard average values/ 100 kg gross Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 1 . 1.1 1.2 1.3 1.4 1.5 1.6 2 . 2.1 2.1.1 2.1.2 2.1.3 2.2 2.3 2.4 2.5 3 . 3.1 3.2 3.3 3.4 3.5 3.6 4 . 5 . 6 . 7 . Lemons :  Spain (deleted)  Countries in southern Africa  Other African countries and countries on the Mediterranean  USA  Other countries Sweet oranges :  Countries on the Mediterranean :  Navels (with the exception of Navel sanguines), Navelines, Navelates , Salusti ­ anas , Vernas , Valencia lates , Maltese blondes , Shamoutis , Ovalis , Trovita, Hamlins  Sanguines and semi-sanguines , including Navel sanguines and Maltese sanguines .  Other  Countries in southern Africa  USA  Brazil  Other countries Grapefruit and pomelos : (deleted)  Cyprus , Egypt , Gaza , Israel , Turkey ....  Countries in southern Africa  USA  Other American countries  Other countries . Clementines Mandarines , including Wilkins Monreales and satsumas Tangerines , tangelos , tangors and other citrus fruits falling within subheading 08.02 B of the Common Customs Tariff, not elsewhere specified or included 1 710 1 664 1 742 1 939 1 440 1 527 1 572 989 1 271 2 094 903 2 328 1 705 1 277 2 426 326-43 317-55 332-52 370-18 274-92 291-43 300-12 188-79 242-57 399-68 72-49 444-30 325-49 243-71 463-04 104-13 101-30 106-07 1 1 8-09 87-70 92-97 95-74 60-22 77-38 127-50 55-02 141-73 103-83 77-74 1 47-72 245-95 239-26 250-54 278-92 207-14 219-58 226-13 142-25 182-77 30115 129-97 334-76 245-24 183-63 348-89 28-55 27-77 29-08 32-38 24-04 25-49 26-25 16-51 21-21 34-96 15-08 38-86 28-47 21-31 40-50 51 766 50 359 52 732 58 705 43 597 46 217 47 595 29 940 38 468 63 383 27 354 70 458 51 617 38 649 73 432 1 1 5-43 112-29 117-59 130-91 97-22 103-06 106-13 66-76 85-78 141-34 61-00 157-12 115-10 8618 163-75 22 - 11 21-50 22-52 25-07 18-62 19-74 20-32 12-78 16-43 27-07 11-68 30-09 22-04 16-50 31-36 23 . 4 . 8 Official Journal of the European Communities No L 111 / 17 Table II : Apples and pears Code Description Amount of standard average values/ 1 00 kg gross Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 8 . Apples : 8.1  Countries of the southern hemisphere . . . 2 187 417-45 133-17 314-53 36-51 66 201 147-62 28-27 8.2  European third countries 1 181 225-42 71-91 169-84 19-71 35 748 79-71 15-26 8.3  Countries of the northern hemisphere other than European countries 2 255 430-49 137-33 324-36 37-65 68 270 152-24 29-16 9 . Pears : 9.1  Countries of the southern hemisphere . . . 2 848 543-66 173-43 409-63 47-55 86 216 192-25 36-82 9.2  European third countries 9.3  Countries of the northern hemisphere other than European countries 2 596 495-45 158-05 373-31 43-33 78 571 175-21 33-56